 
 

EXHIBIT 10.1


AMENDMENT TO ANADIGICS, INC.
AMENDED AND RESTATED
2005 LONG TERM INCENTIVE AND SHARE AWARD PLAN




Section 4(a) of the Anadigics, Inc. Amended and Restated 2005 Long Term
Incentive and Share Award Plan is amended, effective May 17, 2007, to replace
the first sentence thereof in its entirety with the following:
 
"Subject to adjustment as provided in Section 4(c) hereof, (i) the total number
of Shares reserved for issuance in connection with Awards under the Plan shall
be 6,450,000, and (ii) the total number of Shares reserved for issuance in
connection with Awards other than Options (i.e., SARs, Restricted Share,
Restricted Unit, Performance Share, Performance Unit, Dividend Equivalents and
Other Share-Based Awards) shall be 6,150,000."
 
 